               Case 1:21-cv-03296-RMI Document 15 Filed 08/11/21 Page 1 of 3



1    STEPHANIE HINDS, CSBN 154284
     Acting United States Attorney
2    DEBORAH L. STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
3    Social Security Administration
     ANDREA BANKS, CSBN 275286
4    Special Assistant United States Attorney
            160 Spear Street, Suite 800
5           San Francisco, California 94105
            Telephone: (510) 970-4803
6           Facsimile: (415) 744-0134
            Andrea.Banks@ssa.gov
7
     Attorneys for Defendant
8
9
                                     UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
12
13
     KRYSTLE N. TESKEY,                                  )   CIVIL NO. 1:21-cv-03296-RMI
14                                                       )
            Plaintiff,                                   )   PROPOSED ORDER AND
15                                                       )
            vs.                                          )   [UNOPPOSED] MOTION FOR
16                                                       )   EXTENSION OF TIME TO FILE THE
     KILOLO KIJAKAZI, 1                                  )   ELECTRONIC CERTIFIED
17                                                       )   ADMINISTRATIVE RECORD AND
     Acting Commissioner of Social Security,             )   ANSWER TO PLAINTIFF’S
18                                                       )   COMPLAINT
            Defendant.
19
20          Defendant, Kilolo Kijakazi, Acting Commissioner of Social Security (the “Commissioner”), by
21   and through her undersigned attorneys, hereby moves for a 35 day extension of time to file Defendant’s
22
     Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint by September 21, 2021.
23
24
25   1
      Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
     25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for
26
     Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by reason
27   of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

28
                                                        1
               Case 1:21-cv-03296-RMI Document 15 Filed 08/11/21 Page 2 of 3



1    On August 11, 2021, the undersigned counsel for the Commissioner has confirmed this case is in line to
2    be processed by the agency. More time is needed for the agency to respond to Plaintiff’s complaint due
3
     to the COVID-19 pandemic.
4
            In light of the global COVID-19 pandemic, SSA has taken the unprecedented step of suspending
5
6    in-office services to the public: https://www.ssa.gov/coronavirus/. For purposes of this particular case,

7    the public health emergency pandemic has significantly impacted operations in the Social Security
8    Administration’s Office of Appellate Operations (OAO) in Falls Church, Virginia. That office is
9
     responsible for physically producing the administrative record that is required to adjudicate the case
10
     under Sections 205(g) and (h) of the Social Security Act, 42 U.S.C. § 405(g) and (h). See SSA Program
11
12   Operations Manual System GN 03106.025.

13          The agency has updated its declaration explaining this delay. As shown in the attached

14   declaration from June 14, 2021, the agency continues to add staff and augment the vender capacity to try
15
     to increase the speed of processing transcripts. The agency has processed more transcripts in the first
16
     quarter of FY 2021 (over 5000 cases), than it did in either the first quarters of FY 2020 and FY 2019.
17
     However, delays remain and the agency needs more time in this case. The agency is prioritizing older
18
19   cases first, and once the agency receives the eCAR, the undersigned counsel will review it and file it

20   with the Court.
21
             If a Court issues an order limiting the agency’s time to process these cases, the agency then
22
     needs to divert already strained and finite resources from its current process to try to accommodate such
23
     one-off orders. Although overall the timeframe for delivering an administrative record has improved, the
24
25   backlog, prioritizing aged cases, and contractor capacity continue to cause some delays.

26          Given the volume of pending cases and the continued constraints, Defendant requests a 35 day
27
28
                                                        2
               Case 1:21-cv-03296-RMI Document 15 Filed 08/11/21 Page 3 of 3



1    extension in which to respond to the Complaint until September 21, 2021. On August 11, 2021,
2    Defendant contacted Plaintiff’s counsel about this extension request and Plaintiff’s counsel does not
3
     oppose the extension.
4
                                                  Respectfully submitted,
5
6    Dated: August 11, 2021                       STEPHANIE HINDS
                                                  Acting United States Attorney
7
                                          By:     /s/ Andrea Banks
8                                                 ANDREA BANKS
9                                                 Special Assistant United States Attorney
                                                  Attorneys for Defendant
10
11
12                                                          IT IS SO ORDERED:

13                                                          __________________________________
                                                            HONORABLE ROBERT M. ILLMAN
14                                                          U.S. MAGISTRATE JUDGE
15                                                                  August 11, 2021
                                                            DATE: ________________________
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        3
